Title: Peter S. Du Ponceau to Thomas Jefferson, 1 March 1819
From: Du Ponceau, Peter Stephen,American Philosophical Society, Historical and Literary Committee of the
To: Jefferson, Thomas


          
             Dear Sir
            Philad. 1. March 1819
          
          I am ordered by the Historical Committee to inform you that they have caused to be transmitted to you a Copy of the first Volume of their Transactions, which I understand the Bookseller has already forwarded by Mail. This was rather done irregularly, their order having been anticipated by one of their officers. I have now the honor to request in their name your acceptance of the Book as a tribute of their respect & gratitude, & to express their earnest wish that you may See in it with pleasure the first fruits of that Zeal, which you have contributed so much to produce.
          
          
            I have the honor to be
             With the greatest respect Dear Sir Your most obedt huml servt
            Peter S, Du PonceauCorresp. Secy
          
        